Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered November 7, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt of robbery in the second degree beyond a reasonable doubt. Viewing the evidence adduced at trial in the light most favorable to the People (People v Contes, 60 NY2d 620), we find it was legally sufficient to support the conviction. The *928People presented evidence that the defendant and his codefendant cornered the complainant in a park bathroom where they proceeded to forcibly steal his money and gold ring.
The defendant also contends that the complainant, because of his psychological history, inter alia, should not have been believed by the jury. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Finally, we decline to pass upon the defendant’s contentions regarding certain errors purportedly made by the trial court. There were no timely objections preserving the issues of law for appellate review (see, CPL 470.05 [2]; People v Johnson, 185 NY 219, 228); People v Battles, 141 AD2d 748), and we decline to review the alleged errors in the interest of justice. Bracken, J. P., Lawrence, Spatt and Harwood, JJ., concur.